
	
		II
		112th CONGRESS
		2d Session
		S. 2790
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2012
			Mr. Blumenthal
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on 2-benzothiazolythio
		  butanedioic acid (2BBA).
	
	
		1.2-benzothiazolythio
			 butanedioic acid (2BBA)
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.002-benzothiazolythio butanedioic acid (2BBA) (CAS No.
						95154–01–0) (provided for in subheading 2934.20.40)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
